department of the treasury internal_revenue_service y u vo uz v sec_3 washington d c oct se t-ep pa de tax_exempt_and_government_entities_division u i l rreekererker rekrerekrekk krerekkreke legend taxpayer a - krekekekere plan x - rrrkkkkkkek employer k amount d amount e account j me exkkkekkkek ap rrr ree - rkkkkkkeke am kkkkkkkkke company c wae kkkkerekek dear kbrerererereees this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request ranenstest pursuant to the terms of a divorce decree dated july po taxpayer a was identified as an alternate_payee and ordered to receive pursuant to the terms of a qualified relations domestic order an interest in plan x a savings retirement_plan sponsored by employer k and in which her former husband participates taxpayer a’s former husband’s plan x account balance consisted of shares of employer k stock taxpayer a asserts that duringliiilfend me she made numerous attempts to have her interest in plan x distributed in a trustee to trustee transfer to an individual_retirement_arrangement ira taxpayer a further states that she was informed by employer k personnel that the trustee to trustee transfer could only be completed if she had a personal identification_number pin and that upon request a pin could be mailed to her taxpayer a states that she moved in mayland notified all of her financial institutions of her new address she also states that she began receiving plan x account statements at this address and assumed that her new address had been changed in all departments of employer k taxpayer a states that she made a request for a pin and assumed that one would be mailed to her at her new address taxpayer a states that she never received a pin and was never told by employer k that the pin would be mailed from a different department within employer k taxpayer a discovered that this department was not aware of her new address taxpayer a states that in september she received a letter from employer k informing her that she had not taken a distribution of her plan x account balance taxpayer a asserts that at this time she called the administrator of plan x to request a pin and was informed that one would be mailed to her taxpayer a also states that she verified her address with the administrator's office but never received a pin in early since taxpayer a had not regei remained in plan x that a distribution in the amount of amount d was made to her 1099-r indicating from plan x in upon inquiry with employer k taxpayer a states that she learned that employer k automatically distributed her plan x interest in october to a dividend reinvestment account established in her name employer k a pin she assumed that her plan x interest taxpayer a states that she received a form sold a sufficient number of shares of stock to generate the necessary tax withholdings amount e and the remaining shares were placed in this dividend reinvestment account in early taxpayer a’s plan x interest was transferred to a separate_account account j established in her name with company c by the time taxpayer a discovered that her plan x interest had been distributed the 60-day rollover period had expired from employer k it in a letter to the service dated september acknowledged that taxpayer a had never received a letter from the plan reeneatent administrator stating that her account would automatically be distributed in octoberfiiinor had she received the pin to access her account to initiate the transfer of her plan x interest to an ira employer k also acknowledged that taxpayer a tried to correct her address within its various departments but that such correction was not completed until after her account balance had been distributed taxpayer a asserts that she has never received any funds or stock certificates from employer k and that it was her intent to transfer her interest in plan x to an ira taxpayer a states that she failed to accomplish the transfer due to confusion in receiving a pin to initiate the transfer of her plan x account balance to an ira because her address had not been updated within the various departments in employer k responsible for making the distribution company c confirmed that the shares of stock remain invested in account j and that taxpayer a had not accessed these assets since they have been deposited into account j based upon the foregoing facts and representation you request that service waive the day rollover requirement with respect to the distribution of amount d from plan x sec_402 of the code provides rules governing rollover of amounts from exempt trust to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution property other than money the amount so transferred consists of property distributed such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially equal periodic_payment not less frequently than annually made- sasvenness ‘ i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for aspecified period of 10years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust v an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that she never received the pin that was required in order for employer k to transfer her interest in plan x in a trustee to trustee transfer to an ira because her mailing address had not been updated within the various departments of employer k responsible for making the plan distribution pursuant to sec_402 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount d from plan x eenwennnn 2yu0u02z9053 taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirement of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this letter assumes that plan x satisfies the requirement for qualification under code sec_401 at all times relevant to this transactions a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact erkkkikkearaik aer ererirere soft ed ras td sincerely yours signed joyor b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
